Citation Nr: 1623041	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  12-24 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a shell fragment wound to the left forearm, Muscle Group VII.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a shell fragment wound to the left thigh, Muscle Group XIV.

3.  Entitlement to an initial rating in excess of 10 percent for residual scars resulting from shell fragment wounds to the right hand and right upper back.

4.  Entitlement to an initial rating in excess of 10 percent for residual scar resulting from a shell fragment wound to the right face.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served from June 1967 to June 1969.  He is in receipt of the Combat Infantryman Badge (CIB) and the Purple Heart Medal, among other military citations.

This matter is on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.   

The issues on appeal were originally denied by the Board in December 2014.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court) which, in a November 2015 Order, vacated the Board's decision, and remanded the issues on appeal for further development.  

Specifically, the Court noted that the Veteran stated that he "sees his family doctor" for medical issues, but was never asked by VA to provide information as to where such records could be obtained.  The remainder of the Court's instructions pertained to an issue no longer on appeal.  

The issues on appeal were remanded by the Board in November 2015 for further development consistent with the Court's instructions, and are now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The Board apologies for the delays in the full adjudication of this case. 
FINDINGS OF FACT

1.  Throughout the rating period, the muscle injury to Muscle Group VII (flexors of the carpus) of the left forearm and hand was manifested by intermuscular scarring; Tissue loss and loss of deep fascia or muscle substance, residual nerve, tendon, or bone damage, muscle herniation; muscle weakness, limitation of joint motion due to muscle disease or injury, pain and decreased coordination, and no significant effects on occupation and daily activities have not been shown.  

2.  Throughout the rating period, the muscle injury to Muscle Group XIV (rectus femoris) of the left thigh was manifested by intermuscular scarring; tissue loss and loss of deep fascia or muscle substance, residual nerve, tendon, or bone damage, muscle herniation, muscle weakness, limitation of joint motion due to muscle disease or injury, or significant effects on occupation or daily activities have not been shown. 

3.  For the entire rating period, the right upper back and right hand scar disabilities were each manifested by periodic pain, no disabling effects were shown, and it covered an area less than 6 square inches.  

4.  Throughout the rating period, the right facial scar disability was manifested by with an abnormal pigmentation area greater than 6 square inches, and measured 0.5 cm by 0.2 cm; pain, skin breakdown, superficiality, inflammation, edema or keloid formation, abnormal texture, underlying soft tissue loss, indurated or inflexible skin, elevated or depressed contour or adherence to underlying tissue has not been shown.


CONCLUSIONS OF LAW

1.  The criteria an initial rating in excess of 10 percent for residuals of a shell fragment wound to the left forearm, Muscle Group VII, are not met.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, DC 5307 (2015).

2.  The criteria for an initial rating in excess of 10 percent for residuals of a shell fragment wound to the left thigh, Muscle Group XIV, are not met.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, DC 5314 (2015).

3.  The criteria for an initial rating in excess of 10 percent for residual scars resulting from of shell fragment wounds to the right hand and right upper back, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, DC 7804 (2015).

4.  The criteria for an initial rating in excess of 10 percent for residual scar of a shell fragment wound to the right face are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, DC 7800 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Muscle Injuries

The effective evaluation of muscle wounds is always complex under VA law.  In evaluation of these disabilities, the Board must take into consideration the complexity of the evaluation and award the Veteran the benefit of the doubt, whenever possible, particularly in light of the Veteran's combat service.   

The Veteran currently receives 10 percent disability ratings for the shell fragment wounds to his left forearm (Muscle Group VII) and left thigh (Muscle Group XIV) under 38 C.F.R. § 4.73, DCs 5307 and 5314, respectively.  

All muscle injuries are rated based on a scale characterized by "slight," "moderate," "moderately severe" and "severe," and each of these terms is defined by a specific set of characteristics.  38 C.F.R. § 4.56(d).  Specifically, as is relevant here, a "moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  

Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

On the other hand, a "severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements. 

Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  Id.

First, addressing the shell fragment wounds to the Veteran's left forearm (his non-dominant side), his 10 percent rating was assigned under 38 C.F.R. § 4.73, DCs 5307 (2015) (Muscle Group VII).  The Board agrees that this is the most applicable diagnostic code, as it governs the flexion of wrist and fingers and pertains to muscles arising from internal condyle of humerus, flexors of the carpus and long flexors of fingers and thumb, and pronator.  

In order to warrant a rating in excess of 10 percent, the evidence must show an injury that is "moderately severe" in nature.  See 38 C.F.R. § 4.73, DC 5307 (20 percent).

After review of the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted.  Specifically, the Veteran's service treatment records show that he sustained multiple fragment wounds to the left forearm in December 1967 with initial debridement.  While the wounds were initially left open, they were closed after evacuation, and he began physical and occupational therapy soon thereafter.  There was no nerve or artery injury, and he had full digital function.  

By the time of s separation examination in March 1969, his upper extremities were normal, and the Veteran denied any residuals, providing limited evidence against his own claim. 

Throughout the rating period, the left Veteran's left forearm and hand injury was characterized by some intermuscular scarring.  However, there was no tissue loss or residual nerve, tendon, or bone damage; no muscle herniation.  He had normal muscle strength, no limitation of joint motion due to muscle disease or injury or weakness.  He also did not indicate that the injury had any significant effects on occupation and no effect on usual daily activities.  

Most notably, at a March 2010 VA examination, tests of strength and endurance show no impairment as muscle strength was normal without evidence of fatigability, weakness, or decreased coordination at the March 2010 VA medical examination.  38 C.F.R. § 4.56(d)(3).  

The Board notes the Veteran's wound is characterized by multiple high velocity missiles, with debridement and intermuscular scarring, and hospitalization for approximately one month (i.e., prolonged hospitalization), which are all characteristics of injury contemplated in the 20 percent schedular rating under DC 5307.  However, there is no record of consistent complaint of cardinal signs and symptoms of muscle disability for Muscle Group VII.  At the time of the March 1969 service separation examination, the Veteran denied having any residuals related to the muscle injury to left forearm, the upper extremities were clinically evaluated as normal.  Indeed, the Veteran's complaints since filing his claim do not pertain to his muscle injury, but more to his scar symptoms, which are addressed separately below.  

For these reasons, the weight of the evidence shows a disability picture commensurate with moderate impairment of Muscle Group VII, and the schedular criteria for the 20 percent rating under DC 5307 are not met or approximated for the entire rating period.  

As for the shell fragment wound to the left thigh, the Veteran 10 percent rating is under 38 C.F.R. § 4.73, DC 5314 (Muscle Group XIV).  The Board agrees that this diagnostic code is the most appropriate diagnostic code, as it governs the extension of the knee and flexion of the hip and knee and pertains to muscles arising from anterior thigh group.  Under DC 5314, the next higher 20 percent rating is warranted when the impairment is "moderately severe," in nature.  

After review of the lay and medical evidence of record, a rating in excess of 10 percent is not warranted.  The record reflects that the Veteran sustained multiple fragment wounds to the left thigh during a fire fight in December 1967, which was treated with initial debridement and delay primary closure of the wounds of the left thigh approximately one week later.  Thereafter, the Veteran started physical and occupational therapy and, by late December, was returned to duty with a temporary profile for 30 days.  

In January 1968, it was noted that the Veteran still had some pain in the leg with running, and the profile was extended another 30 days.  However, by the time of the March1969 service separation examination, the Veteran reported no residuals of the muscle injury to the left thigh, providing limted evidence against his own claim. 

Throughout the rating period, the Veteran's left thigh the muscle injury has been characterized by intermuscular scarring.  However, tissue loss and loss of deep fascia or muscle substance; no residual nerve, tendon, or bone damage; no muscle herniation has not been shown.  There has also not been any limitation of joint motion due to muscle disease or injury; intermittent pain with cold weather or intermittent numbness in the area of the wound.  There have also been no apparent effects on occupation and no effect on usual daily activities. 

The Board notes that 38 C.F.R. § 4.56 describes a "moderately severe" injury as one resulting from multiple high velocity missiles, with debridement and intermuscular scarring, and hospitalization for approximately one month.  However, there are no complaints relating to the cardinal signs and symptoms of muscle disability for Muscle Group XIV.  

Significantly, at the March 2010 VA medical examinations, the Veteran reported that he worked as a welder and machine line worker until he was laid off approximately in 2009 when the plant closed.  The VA examiner also noted that the left thigh muscle disability had no significant effects on occupation.  Furthermore, tests of strength and endurance showed no impairment as muscle strength was normal without evidence of fatigability, weakness, or decreased coordination.  38 C.F.R. § 4.56(d)(3).  For these reasons, the weight of the evidence shows a disability picture commensurate with moderate impairment of Muscle Group XIV, and the schedular criteria for a rating in excess of 10 percent under DC 5314 are not met or approximated for the entire rating period.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of some pain in his forearm and thigh, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.  It is important for the Veteran to understand that the current evaluations take into consideration his current complaints. 

Scars to the Right Hand and Back

For the entire rating period, the service-connected residual shell fragment wound scars of the right hand and right upper back are rated at 10 percent under the criteria found at 38 C.F.R. § 4.118, DC 7804.  

Under DC 7804, a 10 percent rating is prescribed for one or two scars that are unstable or painful; a 20 percent rating is prescribed for three or four scars that are unstable or painful; and a 30 percent rating is prescribed for five or more scars that are unstable or painful.  

After review of the lay and medical evidence of record, a rating in excess of 10 percent under DC 7804 is not warranted, since this is the maximum rating available for two painful scars under DC 7804.  Although there are two additional residual scars on the left upper extremity on the left forearm above the wrist, and the left lower extremity on the anterior thigh, respectively, those scars do not demonstrate any compensable residuals (i.e., they are not painful, cover less than 12 square inches, and cause no disabling effects) and are encompassed in the 10 percent schedular ratings for the left forearm and left thigh muscle disabilities.  

The weight of the evidence is against finding that the criteria for a rating in excess of 10 percent under DC 7805 for "other" scar disabilities are met or approximated at any time during the rating period.  Under DC 7805, "other" scars are to be rated based on limitation of function of the part affected.  In this case, the right hand and right upper back scar disabilities demonstrate no disabling effects throughout the rating period.  Therefore, no initial rating in excess of 10 percent under DC 7805 is warranted.  No other diagnostic codes pertaining to scars are potentially applicable due to the size and location of the right hand and right upper back scar disabilities.   

It is important for the Veteran to again understand that the current evaluations take into consideration his current complaints. 

Scars to the Right Face

As for the scar to his right face, the Veteran currently receives a 10 percent rating for this injury under 38 C.F.R. § 4.118, DC 7800, which provides ratings for disfigurement of the head, face, or neck.  

Under DC 7800, ratings may be based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters). 

The next-higher of 30 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, where there are two or three characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2015).

After review of the lay and medical evidence of record, a rating in excess of 10 percent is not warranted.  Specifically at a March 2010 VA medical examination, the VA examiner noted that the skin area included an abnormal pigmentation area was greater than 6 square inches.  However, none of the other characteristics of disfigurement were shown.  

In this regard, the Board understands that there is a certain subjective nature to the term "disfigurement".  Based on a detailed review of the record, the Board finds no basis to find the Veteran is disfigured beyond the 10 percent he is evaluated under this code. 

Specifically, the scar measured only 0.5 cm by 0.2 cm, was not painful, had no signs of skin breakdown, was superficial, and had no inflammation, no edema, or keloid formation.  The right facial scar disability also had no abnormal texture, no underlying soft tissue loss, no indurated or inflexible skin, no elevated or depressed contour, was not adherent to underlying tissue, and had no other disabling effects.  For these reasons, an initial rating in excess of 10 percent under DC 7800 are not met or approximated for the entire rating period.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his muscle injuries and scars are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his muscle injuries or scars according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings greater than the ones assigned.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  In fact, the history of the Veteran's employment does not suggest his service connected disabilities, either individual or in combination, have cause the Veteran's unemployablity.

Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that an increased rating is not warranted for any disorder for any period on appeal.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R.  § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in November 2015 for further development.  Specifically, the Board instructed the RO to request information from the Veteran regarding any private treatment he received related to his service-connected muscle injuries and scars.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Specifically, the Veteran was sent a letter in December 2015, requesting that he identify all relevant private treatment he has received.  Despite being provided an adequate amount of time, the Veteran did not respond, and a supplemental statement of the case was sent to him in February 2016.  Nevertheless, the Board is satisfied that all reasonable efforts have been made to comply with the Board's instructions.  Indeed, it its April 2016 statement, the Veteran's representative conceded that these requirements have been met.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
ORDER

An initial rating in excess of 10 percent for residuals of a shell fragment wound to the left forearm, Muscle Group VII, is denied.

An initial rating in excess of 10 percent for residuals of a shell fragment wound to the left thigh, Muscle Group XIV, is denied.

An initial rating in excess of 10 percent for residual scars resulting from of shell fragment wounds to the right hand and right upper back, is denied.

An initial rating in excess of 10 percent for residual scar of a shell fragment wound to the right face, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


